Case 1:20-cv-00153-MJT-KFG Document 9 Filed 10/27/20 Page 1 of 1 PageID #: 23



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

RICKY HALE                                       §

VS.                                              §                CIVIL ACTION NO. 1:20cv153

HARDIN COUNTY                                    §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Petitioner Ricky Hale, proceeding pro se, filed this petition for writ of habeas corpus. The
Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends that the petition be dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to petitioner at his

last known address. See FED. R. CIV. P. 5(B)(2)(C). The copy of the Report and Recommendation

sent to petitioner was returned with a notation indicating petitioner is no longer at that address.

Petitioner has failed to provide the Court with a new address, in contravention of Local Rule CV-

11(d). No objections were filed to the Report and Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the Court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

                                      SIGNED this 27th day of October, 2020.




                                                                     ____________________________
                                                                     Michael J. Truncale
                                                                     United States District Judge
